            Case 1:20-cv-11483-IT Document 3 Filed 08/12/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
ANGEL SANTOS,                                     )
         Petitioner,                              )
                                                  )       Civil Action No.
                v.                                )       20-11483-IT
                                                  )
COMMONWEALTH OF                                   )
MASSACHUSETTS,                                    )
         Respondent.                              )
                                                  )

                                             ORDER
                                          August 12, 2020

TALWANI, D.J.

       The court’s records indicate that in Santos v. Commonwealth, No. 20-11095-FDS, the

court directed Angel Santos, an inmate in custody at the Old Colony Correctional Center, that if

he wished to proceed with his action, he was required to file a completed habeas petition,

including case number 20-11095-FDS on the petition, accompanied by the $5 filing fee or a fee-

waiver application. On August 5, 2020, Santos filed a pro se Petition Under 28 U.S.C. § 2254 for

a Writ of Habeas Corpus [#1]. Santos failed to include the case number on the petition, and as a

result, the clerk opened a second action rather than file the petition in the already pending action.

       Accordingly, this second action is dismissed without prejudice and the clerk shall enter

Santos’ Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus [#1] on the docket of

Santos v. Commonwealth, No. 20-11095-FDS (pending) with a filing date of August 5, 2020.

So ordered.
                                                      /s/ Indira Talwani
                                                      United States District Judge
